Exhibit 10.1
AMENDMENT NO. 2 TO CREDIT AGREEMENT
     This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”), dated as of
May 28, 2010, is entered into by and among RPM International Inc., a Delaware
corporation (the “Company”), RPM LUX HOLDCO S.À R.L., a limited liability
company formed under the laws of Luxembourg (“RPM LUX”), RPOW UK LIMITED, a
limited liability company formed under the laws of England and Wales
(“RPOW-UK”), RPM EUROPE HOLDCO B.V., a limited liability company formed under
the laws of The Netherlands (“RPM Europe”), RPM CANADA, a general partnership
registered under the laws of the Province of Ontario (“RPM Canada”), TREMCO
ILLBRUCK COATINGS LIMITED, formerly known as TREMCO ILLBRUCK PRODUCTION LIMITED
a limited liability company formed under the laws of England and Wales (“Tremco
illbruck”), RPM CANADA COMPANY, an unlimited company formed under the laws of
Nova Scotia (“RPM Canada Company”), and Tremco Asia Pacific Pty Limited, a
corporation incorporated under the laws of the Commonwealth of Australia
(“TREMCO” and together with the Company, RPM LUX, RPOW-UK, RPM Europe, RPM
Canada, Tremco illbruck and RPM Canada Company, collectively, the “Borrowers”),
the Lenders, as defined in the Credit Agreement (defined below), signatory
hereto, PNC BANK, NATIONAL ASSOCIATION, successor to National City Bank, as
Administrative Agent, as defined in the Credit Agreement, and KEYBANK NATIONAL
ASSOCIATION, as Syndication Agent, as defined in the Credit Agreement.
RECITALS:
     A. The Borrowers, the Lenders, the Administrative Agent and the Syndication
Agent are parties to that certain Credit Agreement, dated as of December 29,
2006, as amended by that certain Amendment No. 1 to Credit Agreement, dated
May 29, 2009, among the Borrowers, the Lenders, the Administrative Agent and the
Syndication Agent (as amended, the “Credit Agreement”).
     B. The Borrowers have requested that the Administrative Agent and the
Lenders agree to amend certain provisions of the Credit Agreement as set forth
herein.
     C. The Administrative Agent and the Lenders signatory hereto are willing to
agree to such amendments pursuant to the terms and subject to the conditions set
forth herein.
AGREEMENT:
     In consideration of the premises and the mutual covenants herein and for
other valuable consideration, the parties hereto agree as follows:
     SECTION 1. DEFINITIONS.
     Unless otherwise defined herein, each capitalized term used in this
Amendment and not defined herein shall have such meaning ascribed to it in the
Credit Agreement.

 



--------------------------------------------------------------------------------



 



     SECTION 2. AMENDMENTS AND WAIVER.
     2.1 Amendments to Definitions. The definitions of “EBITDA” and “Subsidiary”
contained in Section 1.01 of the Credit Agreement are hereby amended and
restated as follows:
     “EBITDA” shall mean, for any period of four consecutive fiscal quarters,
determined on a consolidated basis for the Company and its Subsidiaries, (i) the
sum of (A) net income of the Company and its Subsidiaries (calculated before
provision for income taxes, Interest Expense, extraordinary items, non-recurring
gains or losses in connection with asset dispositions, income attributable to
equity in affiliates, all amounts attributable to depreciation and amortization
and non-cash charges associated with asbestos liabilities) for such period,
(B) all non-cash charges related to the writedown or impairment of goodwill and
other intangibles for such period, (C) non-cash charges or losses related to or
resulting from the bankruptcy filing of any Excluded Subsidiary for such period,
(D) non-cash charges in addition to those provided for in clauses (B) and
(C) above, up to an aggregate amount of not more than $25,000,000, incurred
during such period, and (E) one-time cash charges incurred during the period
from June 1, 2008 through May 31, 2010, but only up to an aggregate amount of
not more than $25,000,000 during such period, minus (ii) the sum of (A) cash
payments made by the Company or any of its Subsidiaries in respect of asbestos
liabilities (which liabilities include, without limitation, defense costs and
indemnification liabilities incurred in connection with asbestos liabilities)
during such period, and (B) non-cash gains related to or resulting from the
bankruptcy filing of any Excluded Subsidiary for such period.
     “Subsidiary” shall mean, with respect to any Person (the “parent”) at any
date, (i) any corporation, limited liability company, partnership or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date and (ii) any other corporation,
limited liability company, partnership or other entity of which ownership
interests representing at least a majority of the ordinary voting power or, in
the case of partnership, at least a majority of the general partnership
interests, are, as of such date, directly or indirectly owned, controlled or
held by the parent and/or one or more of its Subsidiaries; provided, however,
that no Excluded Subsidiary shall be a “Subsidiary” of RPM International Inc.
for purposes of this Agreement from (a) May 31, 2010 until (b) the effective
date of a bankruptcy plan of reorganization with respect to such Excluded
Subsidiary or the earliest date after the effective date if as of such date,
such entity would otherwise qualify as a “Subsidiary” of RPM International Inc.
pursuant to this definition.
     2.2 Additional Definitions. Section 1.01 of the Credit Agreement is hereby
amended to insert the following definitions in the correct alphabetical order:
     “Excluded Subsidiary” shall mean any Potentially Excluded Subsidiary that
has been the subject of an Exclusionary Event and each other corporation,
limited liability company, partnership or other entity of which ownership
interests representing at least a majority of the ordinary voting power or, in
the case of partnership, at least a majority of the general partnership
interests are directly or indirectly owned, controlled or held by

-2-



--------------------------------------------------------------------------------



 



one or more Potentially Excluded Subsidiary that has been subject of an
Exclusionary Event.
     “Exclusionary Event” shall mean the board of directors of any Potentially
Excluded Subsidiary shall have authorized the filing of a bankruptcy petition in
the State of Delaware with respect to such Potentially Excluded Subsidiary.
     “Potentially Excluded Subsidiary” shall mean Specialty Products Holding
Corp. and Bondex International, Inc.
     2.3 Amendments to Section 9.13. Section 9.13 of the Credit Agreement is
hereby amended by replacing the text “Except as expressly permitted by this
Agreement...” with “Except as set forth on Schedule 9.13 or otherwise expressly
permitted by this Agreement...”
     2.4 Insertion of Schedule 9.13. Schedule 9.13 attached to and a part of
this Amendment is hereby deemed to be attached to and made a part of the Credit
Agreement.
     SECTION 3. REPRESENTATIONS AND WARRANTIES. Each Borrower represents and
warrants to the Administrative Agent, the Syndication Agent and the Lenders as
follows:
     3.1 Authorization, Validity and Binding Effect. This Amendment has been
duly authorized by all necessary corporate or company (as applicable) action on
the part of each Borrower, has been duly executed and delivered by a duly
authorized officer or officers of such Borrower, and constitutes the valid and
binding agreement of such Borrower, enforceable against such Borrower in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization or moratorium or other similar laws
relating to the enforcement of creditors’ rights generally and by general
equitable principles.
     3.2 Representations and Warranties True and Correct. The representations
and warranties of the Borrowers contained in the Credit Agreement, as amended
hereby, and in any joinder thereto are true and correct in all material respects
on and as of the date hereof as though made on and as of the date hereof, except
to the extent that such representations and warranties expressly relate to a
specified date, in which case such representations and warranties are hereby
reaffirmed as true and correct when made.
     3.3 Transactions with Potentially Excluded Subsidiaries. From and after the
date of the most recent financial statements delivered to the Administrative
Agent pursuant to Section 9.01(b) of the Credit Agreement, neither the Borrowers
nor the Subsidiaries have engaged in transactions with any Potentially Excluded
Subsidiary, other than transactions which would have been permitted if such
Potentially Excluded Subsidiary were an “Affiliate” for the purpose of
Section 9.13 of the Credit Agreement.
     3.4 No Event of Default. After giving effect to this Amendment, no Default
or an Event of Default has occurred and is continuing.
     3.5 No Claims. No Borrower is aware of any claim or offset against, or
defense or counterclaim to, any of its obligations or liabilities under the
Credit Agreement or any other Loan Document.

-3-



--------------------------------------------------------------------------------



 



     3.6 Incorporation of Representations and Warranties. The representations
and warranties made by the Borrower in this Amendment shall, from and after the
date hereof, be included as representations and warranties made under Section 8
of the Credit Agreement and subject to reaffirmation and certification of the
Borrowers as required for other representations and warranties made under
Section 8 of the Credit Agreement.
     SECTION 4. RATIFICATIONS. Except as expressly modified and superseded by
this Amendment, the terms and provisions of the Credit Agreement are ratified
and confirmed and shall continue in full force and effect.
     SECTION 5. CONDITIONS PRECEDENT. The amendments set forth in Section 2
above shall become effective as of the date first written above upon
satisfaction of the following conditions:
     (a) this Amendment shall have been executed by the Borrowers and the
Majority Lenders, and counterparts hereof as so executed shall have been
delivered to the Administrative Agent on or before the date hereof;
     (b) the Administrative Agent shall have received opinions of counsel to the
Borrowers, in form and substance reasonably acceptable to the Administrative
Agents and the Lenders, including, but not limited to, opinions regarding:
(i) no conflicts with other Indebtedness, (ii) except as waived herein, no
Defaults under Loan Documents as a result of the activities contemplated herein,
(iii) authorization and execution of this Amendment, (iv) enforceability of this
Amendment, and (v) substantive non-consolidation; and
     (c) the Borrowers shall have provided such other items and shall have
satisfied such other conditions as may be reasonably required by the
Administrative Agent, the Syndication Agent or any Lender on or before the date
hereof.
     SECTION 6. MISCELLANEOUS.
     6.1 Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of each Borrower, the Administrative Agent, the Syndication Agent
and the Lenders and each of their respective successors and assigns.
     6.2 Survival of Representations and Warranties. All representations and
warranties made in this Amendment shall survive the execution and delivery of
this Amendment, and no investigation by the Administrative Agent, the
Syndication Agent or any of the Lenders or any subsequent Loan shall affect the
representations and warranties or the right of such parties to rely upon them.
     6.3 Reference to Credit Agreement. The Credit Agreement and any and all
other agreements, instruments or documentation now or hereafter executed and
delivered pursuant to the terms of the Credit Agreement as amended hereby, are
hereby amended so that any reference therein to the Credit Agreement shall mean
a reference to the Credit Agreement as amended hereby.

-4-



--------------------------------------------------------------------------------



 



     6.4 Expenses. The Company agrees to pay on demand all costs and expenses
incurred by the Administrative Agent and Syndication Agent in connection with
the preparation, negotiation, and execution of this Amendment, including without
limitation the costs and fees of the such Agents’ special legal counsel,
regardless of whether this Amendment becomes effective in accordance with the
terms hereof, and all costs and expenses incurred by such Agents in connection
with the enforcement or preservation of any rights under the Credit Agreement,
as amended hereby.
     6.5 Severability. Any term or provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.
     6.6 Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Ohio, without regard to principles of
conflicts of laws.
     6.7 Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     6.8 Entire Agreement. This Amendment is specifically limited to the matters
expressly set forth herein. This Amendment and all other instruments, agreements
and documentation executed and delivered in connection with this Amendment
embody the final, entire agreement among the parties hereto with respect to the
subject matter hereof and supersede any and all prior commitments, agreements,
representations and understandings, whether written or oral, relating to the
matters covered by this Amendment, and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of the parties hereto. There are no oral agreements among the parties hereto
relating to the subject matter hereof or any other subject matter relating to
the Credit Agreement.
     6.9 Waiver of Claims. Each Borrower, by signing below, hereby waives and
releases each of the Agents and the Lenders and their respective directors,
officers, employees, attorneys, affiliates and subsidiaries from any and all
claims, offsets, defenses and counterclaims of which any Borrower is aware, such
waiver and release being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.
     6.10 Counterparts. This Amendment may be executed by the parties hereto
separately in one or more counterparts, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same agreement. Transmission by a party to another party (or its
counsel) via facsimile or electronic mail of a copy of this Amendment (or a
signature page of this Amendment) shall be as fully effective as delivery by
such transmitting party to the other parties hereto of a counterpart of this
Amendment that had been manually signed by such transmitting party.
     6.11 JURY TRIAL WAIVER. EACH PARTY HERETO WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, BETWEEN OR AMONG ANY PARTIES

-5-



--------------------------------------------------------------------------------



 



HERETO, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AMENDMENT, THE
CREDIT AGREEMENT, ANY OF THE NOTES OR OTHER RELATED WRITING, INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS RELATED THERETO.
[Remainder of page intentionally left blank.]

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as
of the date first above written.

                  RPM INTERNATIONAL INC.       RPM LUX HOLDCO S.À R.L.
 
               
By: 
  /s/ Edward W. Moore       By:    /s/ John Seil
 
 
       
 
 
Name:  
Edward W. Moore       Name:  John Seil
Title:  
Vice President, General Counsel and Secretary       Title:  Manager A
 
          And: /s/ Aldo De Backer
 
 
       
 
 
 
          Name: Aldo De Backer
 
          Title: Manager B
 
                RPOW UK LIMITED       RPM EUROPE HOLDCO B.V.
 
               
By:
  /s/ Ronald A. Rice       By:   /s/ Ronald A. Rice
 
 
       
 
 
Name: 
Ronald A. Rice       Name:  Ronald A. Rice
Title: 
Director       Title:  Director
 
                RPM CANADA       TREMCO ILLBRUCK COATINGS LIMITED,
formerly known as TREMCO ILLBRUCK By:   /s/ Keith R. Smiley       PRODUCTION
LIMITED
 
 
           
Name: 
Keith R. Smiley            
Title: 
Management Committee Member       By:   /s/ Paul White
 
           
 
 
 
          Name:  Paul White
 
          Title: Director
 
                RPM CANADA COMPANY       TREMCO ASIA PACIFIC PTY LIMITED
 
               
By:
  /s/ Keith R. Smiley       By:   /s/ Randall J. Korach
 
 
       
 
 
Name: 
Keith R. Smiley       Name:  Randall J. Korach
Title: 
Director       Title:  Director

-7-



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION,
successor to National City Bank, as the
Administrative Agent, the Swingline Lender, the
LC Issuer and as a Lender
      By:   /s/ Scott D. Becan     Name:   Scott D. Becan     Title:   Vice
President       KEYBANK NATIONAL ASSOCIATION, as
the Syndication Agent and as a Lender
      By:   /s/ Brian P. Fox     Name:   Brian P. Fox     Title:   Vice
President  

-8-



--------------------------------------------------------------------------------



 



         

Signature Page to
Amendment No. 2 to Credit Agreement
among RPM International Inc., the other Borrowers party thereto,
PNC Bank, National Association, successor to National City Bank, as
Administrative Agent,
KeyBank National Association, as Syndication Agent, and
the Lenders party thereto

          Name of Institution:  PNC Bank Canada Branch         By:   /s/ C.M.
Stede       Name:   C.M. Stede       Title:   Senior Vice President       By:  
/s/ G.W. Harris       Name:   G.W. Harris       Title:   Senior Vice President  

-9-



--------------------------------------------------------------------------------



 



         

Signature Page to
Amendment No. 2 to Credit Agreement
among RPM International Inc., the other Borrowers party thereto,
PNC Bank, National Association, successor to National City Bank, as
Administrative Agent,
KeyBank National Association, as Syndication Agent, and
the Lenders party thereto

          Name of Institution:  KeyBank National Association         By:   /s/
Lawrence A. Mack       Name:   Lawrence A. Mack       Title:   EVP  

-10-



--------------------------------------------------------------------------------



 



         

Signature Page to
Amendment No. 2 to Credit Agreement
among RPM International Inc., the other Borrowers party thereto,
PNC Bank, National Association, successor to National City Bank, as
Administrative Agent,
KeyBank National Association, as Syndication Agent, and
the Lenders party thereto

          Name of Institution:  Fifth Third Bank         By:   /s/ Roy C.
Lanctot       Name:   Roy C. Lanctot       Title:   Vice Prsident  

-11-



--------------------------------------------------------------------------------



 



         

Signature Page to
Amendment No. 2 to Credit Agreement
among RPM International Inc., the other Borrowers party thereto,
PNC Bank, National Association, successor to National City Bank, as
Administrative Agent,
KeyBank National Association, as Syndication Agent, and
the Lenders party thereto

          Name of Institution:  Bank of America, N.A.         By:   /s/ William
M. Bulger, Jr.       Name:   William M. Bulger, Jr.       Title:   Vice
President  

-12-



--------------------------------------------------------------------------------



 



         

Signature Page to
Amendment No. 2 to Credit Agreement
among RPM International Inc., the other Borrowers party thereto,
PNC Bank, National Association, successor to National City Bank, as
Administrative Agent,
KeyBank National Association, as Syndication Agent, and
the Lenders party thereto

          Name of Institution:  Wells Fargo Bank, N.A.         By:   /s/ Steven
Buehler       Name:   Steven Buehler       Title:   Managing Director  

-13-



--------------------------------------------------------------------------------



 



         

Signature Page to
Amendment No. 2 to Credit Agreement
among RPM International Inc., the other Borrowers party thereto,
PNC Bank, National Association, successor to National City Bank, as
Administrative Agent,
KeyBank National Association, as Syndication Agent, and
the Lenders party thereto

          Name of Institution:  UBS AG, Stamford Branch         By:   /s/ Irja
R. Otsa       Name:   Irja R. Otsa       Title:   Associate Director       By:  
/s/ Mary E. Evans       Name:   Mary E. Evans       Title:   Associate Director
 

-14-



--------------------------------------------------------------------------------



 



         

Signature Page to
Amendment No. 2 to Credit Agreement
among RPM International Inc., the other Borrowers party thereto,
PNC Bank, National Association, successor to National City Bank, as
Administrative Agent,
KeyBank National Association, as Syndication Agent, and
the Lenders party thereto

          Name of Institution:  Commerzbank AG (former: Dresdner Bank AG in
Dusseldorf         By:   /s/ Werner Lubeley           /s/ Gisbert Weinand      
Name:   Werner Lubeley       Gisbert Weinand       Title:  
Director                       Vice President  

-15-



--------------------------------------------------------------------------------



 



         

Schedule 9.13
The following transactions with Excluded Subsidiaries:

  1.   All transactions contemplated by that certain Administrative Services
Agreement, dated as of June 1, 2010, between the Company and Specialty Products
Holding Corp.     2.   Administrative, management and other similar services
(and reimbursements therefor) performed by Subsidiaries for Excluded
Subsidiaries, or by Excluded Subsidiaries for the Company or its Subsidiaries,
in the ordinary course of business consistent with past practice.     3.  
Transactions arising from the participation by employees of Excluded
Subsidiaries in the incentive compensation plan of the Company.     4.  
Performance and other guaranties or credit support issued by the Company or any
of its Subsidiaries before June 1, 2010 in favor of any of the Excluded
Subsidiaries in an aggregate amount of less than US $3 million, and any renewals
thereof.     5.   Indemnification agreements and similar arrangements entered
into with officers, directors, consultants and key employees of any Excluded
Subsidiaries entered into in the ordinary course of business, and the payment of
amounts under such agreements and arrangements.     6.   Royalties and similar
fees in an aggregate amount not to exceed US $1 million in any fiscal year, and
any associated licensing agreements.     7.   Sharing of warehouse and other
storage and work space in the ordinary course of business consistent with past
practice.     8.   Other transactions (excluding transfers, sales, leases,
assignments and other dispositions of assets) entered into in the ordinary
course of business in accordance with past practice and not having a material
impact on the Company’s and its Subsidiaries’ business or operations.

-16-